PER CURIAM: *
After careful review of the record and considering the briefs of the parties and argument of counsel, we are satisfied that the district court committed no reversible error. We therefore affirm the judgment of the district court for essentially the reasons stated in its careful Memorandum Opinion and Order of September 18, 2001.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.